—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Board of Education of the City of New York which terminated the petitioner’s teaching license, the petitioner appeals from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 30,1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s argument, the decision by the respondent to terminate the petitioner’s teaching license was not arbitrary and capricious, since the petitioner admittedly failed to meet the maximum teaching requirements within five years of the issuance of his license under the so-called 1986 "closed exam” (see, Matter of Ahrens v Board ofEduc., 57 AD2d 925; Education Law former § 2569-f).
The petitioner’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Joy, Altman and Goldstein, JJ., concur.